DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/16/2021 has been entered. Claim(s) 16-20 are canceled. Claims 21-25 are new. Claim(s) 1-15 and 21-25 remain pending and have been examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a drive mechanism” in claim 5. Where in the instant case, the drive mechanism is interpreted per the Applicant’s specification in paragraph [0026], to be a hand crank or drive motor.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11, 13, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rolle (US Patent No. 8,496,237), hereinafter referred to as Rolle.
	Regarding claims 1 (Currently Amended), 2 (Original), 3 (Original), 4 (Original), 5 (Original), 6 (Original), 7 (Original), 9 (Original), 21 (New), 22 (New), and 23 (New), Rolle discloses Rolle discloses in figure 3, a rotation device to reposition a workpiece, the rotation device comprising: a retainer (1) including: a first structure (2 and 2a), wherein the first structure includes two or more arcuate members (2 and 2a are arcuate members) and a plurality of workpiece supports (13); and a second structure (9 and 9a) hinged to the first structure by a plurality of hinges (10 and 10a), wherein the second structure includes two or more arcuate members (9 and 9a are arcuate members) and a plurality of workpiece supports (13), wherein the second structure is moveable relative to the first structure to place the retainer in an open configuration to receive the workpiece and is movable relative to the second structure to place the retainer in a closed configuration to retain the workpiece in the retainer (9 and 9a are hinged at 10 and 10a in relation to 2 and 2a to move 2 and 2a to an open and closed configuration), and wherein the one or more arcuate members of the first structure are in working relation to the one or more arcuate members of the second structure to define two or more ring segments when (2 and 9 form a first ring segment and 2a and 9a form a second ring segment); and a base (3), wherein retainer supports coupled to the base contact the two or more ring segments (5) and enable the ring segments to move relative to the retainer supports to rotate the retainer (col 4, lines 7-11, 5 has rollers to rotate the ring segments);
	a latch to couple the first structure to the second structure to inhibit movement of the retainer from the closed configuration to the open configuration during rotation of the retainer (col 4, lines 16-20, 11) (clm 2);
	wherein the retainer supports comprise rollers (col 4, lines 7-11) (clm 3);
	wherein the base includes a first axle, wherein a first plurality of the retainer supports support the two or more ring segments and are coupled to the first axle, and wherein one or more drive retainer supports of the first plurality of the retainer supports are fixed to the first axle to rotate as the first axle is rotated (col 4, lines 7-15, 5 comprises an axle and a journalled bearing and rotates the retainer supports about the drive shaft that is coupled to a drive motor 4) (clm 4);
	a drive mechanism coupled to the first axle to rotate the one or more drive retainer supports, wherein rotation of the one or more drive retainer supports causes rotation of the retainer (col 4, lines 7-15, 4) (clm 5);
	wherein the base includes a second axle, wherein a second plurality of the retainer supports is coupled to the second axle, and wherein the ring segments are supported on the first plurality of the retainer supports and the second plurality of the retainer supports (col 4, lines 7-15, 6 comprises a guide mechanism 7, having journalled rollers which have an axle and are coupled together and support the ring segments and rotate when 4 is engaged) (clm 6);
(13 is shaped to receive a work piece) (clm 7);
	wherein the base comprises a plurality of supports for the retainer (3 comprises 2 horizontal supports) (clm 9);
	wherein shafts extends between the plurality of hinges (fig 4, 22) (clm 21);
	wherein the plurality of hinges define an axis of rotation that is parallel to a longitudinal axis of the rotation device (fig 4, 10 is parallel to the longitudinal axis of rotation) (clm 22); and
	wherein the first structure is configured to pivot upwardly away from the second structure about an axis of rotation defined by the plurality of hinges (fig 3, showing 2 and 2a pivots upwardly away from 9 and 9a) (clm 23).
	Regarding claims 11 (Currently Amended), 13 (Original), 24 (New), and 25 (New), 	Rolle discloses in figure 3, a rotation device to reorient a workpiece, the rotation device comprising: a retainer (1) including a first structure (2 and 2a) hinged to a second structure (9 and 9a) by a plurality of hinges (10 and 10a), wherein the retainer is configured to accept the workpiece in an open configuration (1 is configured to be in an open configuration), wherein the retainer is configured to retain the workpiece in a closed configuration (1 is configured to be in a closed configuration), and wherein the retainer forms two or more ring segments in the closed configuration (2 and 9 make a first ring segment and 2a and 9a form a second ring segment); and a base to support the retainer (3), wherein the base includes a plurality of retainer supports in working relation to the two or more ring segments to enable rotation of the retainer from a first orientation where a first structure of the retainer contacts the retainer supports to a  (col 4, lines 7-15);
	wherein the base includes a first axle supported by a first pair of supports (col 4, lines 7-15, 5 comprises an axle and a journalled bearing and rotates the retainer supports about the drive shaft that is coupled to a drive motor 4) and a second axle supported by a second pair of supports (col 4, lines 7-15, 6 comprises a guide mechanism 7, having journalled rollers which have an axle and are coupled together and support the ring segments and rotate when 4 is engaged), wherein a first set of the retainer supports are coupled to the first axle (6 is pair of vertical supports extending from 3 and where one of 6 supports 5), and wherein a second set of the retainer supports are coupled to the second axle (the second of 6 supports 7 and the other axels) (clm 13);
	wherein shafts extends between the plurality of hinges (fig 4, 22) (clm 24);
	wherein the plurality of define an axis of rotation that is parallel to a longitudinal axis of the rotation device (fig 4, 10 is parallel to the longitudinal axis of rotation), and wherein the first structure is configured to pivot upwardly away from the second structure about an axis of rotation defined by the plurality of hinges (fig 3, showing 2 and 2a pivots upwardly away from 9 and 9a) (clm 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rolle (US Patent No. 8,496,237) as applied to claims 1 and 11, respectively, in view of Knapelsohn (US Patent No. 3,521,875), hereinafter referred to as Rolle and Knapelsohn, respectively.
	Regarding claims 8 (Original) and 15 (Original), Rolle discloses the elements of the claimed invention as stated above in claims 1 and 11, respectively, but does not explicitly disclose wherein one or more of the workpiece supports of the first structure, one or more of the workpiece supports of the second structure, or combinations thereof, include padding.
	Kapelsohn discloses in figure 1 a rotation device to reposition a workpiece, the rotation device comprising: a retainer (10 and 11) including: a first structure (10 and 10’), wherein the first structure includes two or more arcuate members (10 and 10’ are arcuate) and a plurality of workpiece supports (29, 33, and 34); and a second structure coupled to the first structure (11), wherein the second structure includes two or more arcuate members (11 is duplicated for 11’) and a plurality of workpiece supports (48 and 48’), and wherein one or more of the workpiece supports of the first structure, one or more of the workpiece supports of the second structure, or combinations thereof, include padding (29 is a pad).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rolle with the teachings of Knapelsohn to incorporate padding with the workpiece support because this protects the workpiece from being marred by the retainer material and causing minor imperfections which can reduce the strength and integrity of the workpiece.
	Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rolle (US Patent No. 8,496,237) as applied to claim 1, in view of Mauer (US Patent No. 6,860,800), hereinafter referred to as Rolle and Mauer, respectively.
Regarding claims 10 (Original) and 14 (Original), Rolle discloses the elements of the claimed invention as stated above in claims 1 and 11, respectively, but does not explicitly disclose wherein the plurality of supports are extendable and retractable to enable adjustment of a height of the retainer relative to a floor.
	Mauer teaches in figure 1, a rotating workpiece retainer comprising: two ring segments (52 and 54), a plurality of cross members to support the workpiece (38), rollers on a base to support the ring segments (fig 4, 10 is on 110), where the base has a plurality of supports for the rollers (fig 5, 81), and wherein the plurality of supports are extendable and retractable to enable adjustment of a heaight of the retainer relative to a floor (fig 6, teaching 120 extends the supports upwards from off the floor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rolle with the teachings of Mauer to incorporate the lifting support to lift the base from the floor because this allows the retainer to be moved to a variety of different heights and locations which are desirable by the user such as storage or to transfer to a work table (col 6, line 63 – col 7, line 4, summarized).
	Regarding claim 12 (Original), Rolle discloses the elements of the claimed invention as stated above in claim 11, but does not explicitly disclose wherein the base includes a sled to enable the rotation device to be moved to accept the workpiece when the retainer is in the open configuration.
	Mauer teaches in figure 1, a rotating workpiece retainer comprising: two ring segments (52 and 54), a plurality of cross members to support the workpiece (38), rollers on a base to support the ring segments (fig 4, 70 is on 110), where the base has a plurality of supports for the (fig 5, 81), and wherein the base includes a sled to enable the rotation device to be moved to accept the workpiece when the retainer is in the open configuration (fig 6, 120).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rolle with the teachings of Mauer to incorporate the sled because this allows the user to transport the workpiece to other locations such as a work table (col 6, line 63 – col 7, line 4, summarized).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 24, 2021